Exhibit 10.9.6

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (the “Sixth Amendment”) is made as of this 16th
day of March, 2004, by and between NDNE 9/90 CORPORATE CENTER LLC, a
Massachusetts limited liability company, having an address c/o National
Development, 2310 Washington Street, Newton Lower Falls, Massachusetts 02462
(the “Landlord”) and ANTIGENICS INC., a Massachusetts corporation, having an
address at 630 Fifth Avenue, New York, New York 10111 (the “Tenant”).

W I T N E S S E T H:

WHEREAS, the Landlord and the Tenant (as Tenant is successor in interest to
Aquila Biopharmaceuticals, Inc.) are the Landlord and Tenant under that certain
Lease dated as of September 19, 1997, as amended by that certain First Amendment
to Lease (“First Amendment”) dated December 17, 1997, as further amended by that
certain Second Amendment to Lease (“Second Amendment”) dated as of January 14,
1998, as further amended by that certain Third Amendment to Lease (“Third
Amendment”) dated as of February 3, 1998, as further amended by that certain
Fourth Amendment to Lease (“Fourth Amendment”) dated as of February 27, 1998, as
further Amended by that certain Fifth Amendment to Lease (“Fifth Amendment”)
dated as of March 13, 1998 and as affected by that certain Consent to Assignment
of Lease (“Consent”) dated May 8, 2001 (the Lease as so amended and affected by
the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Consent is hereinafter called the
“Lease”) which relates to space in the Building (as said term is defined in the
Lease) comprised of approximately 41,020 rentable square feet located on the
1st, 2nd and 3rd floors of the Building (the “Original Premises”); and

WHEREAS, Tenant has requested Landlord’s approval to sublease a portion of the
Premises to PP Manufacturing Corp. (the “PPM Sublease”) and to modify an
existing sublease with GTC Biotherapeutics, Inc. (such sublease as amended is
hereinafter called the “GTC Sublease”) and, in connection therewith, Tenant is
willing to amend the Lease as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing premises and the sum of Ten
($10.00) Dollars and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, the Landlord and the Tenant do
hereby covenant and agree as follows:

1. Commencement Date; Expiration Date. Landlord and Tenant agree that the
Commencement Date of the Lease was September 9, 1998 and that although the day
immediately preceding the 12th anniversary of the Commencement Date would be
September 8, 2010, nevertheless, Landlord and Tenant agree that the Term shall
extend for the period (the “Final Stub Period”) through the last day of such
month, namely, September 30, 2010, and Tenant shall pay Annual Rent for the
Final Stub Period at the same rate otherwise applicable to the last Lease Year
of the Term, appropriately prorated for the Final Stub Period.



--------------------------------------------------------------------------------

2. Tenant’s Removable Property. Notwithstanding anything contained in
Section 9.8 or any other provision of the Lease to the contrary, Tenant shall
not, upon expiration or earlier termination of the Lease (or at any time prior
thereto), remove any of the “Landlord Retained Property” (as said term is
hereinafter defined) and, upon expiration or earlier termination of the Lease,
Tenant shall surrender the Landlord Retained Property to Landlord free of all
liens, security interests, mortgages, pledges and other encumbrances and such
Landlord Retained Property shall automatically become the property of Landlord
upon expiration or earlier termination of the Lease. Upon request of Landlord,
from time to time, Tenant agrees to consult with Landlord concerning the utility
and application of the various parts of Tenant’s Removable Property (including,
without limitation, the equipment described in Exhibit A attached hereto) in
relation to the provision and distribution of HVAC, electric, gas, water,
tel/data, monitoring and other services (collectively “Premises Services”) to
various parts of the Premises and/or various subtenants and occupants of any
part of the Premises, as well as future users and occupants of any part of the
Premises. Tenant shall not be required to remove any property or equipment
included within the Landlord’s Retained Property upon expiration or earlier
termination of the Lease. As used herein, the term “Landlord’s Retained
Property” means any part of Tenant’s Removable Property which Landlord may
hereafter elect to retain which is either (1) listed on Exhibit A attached
hereto and incorporated herein by reference thereto and any replacements thereof
and additions thereto or (2) constitutes part of the Premises Systems (as said
term is hereinafter defined) or any replacement thereof and additions thereto.
As used herein, the term “Premises Systems” means all equipment and related
distribution systems and equipment used to generate, produce, provide, transmit,
monitor, regulate, measure or maintain any Premises Services, and all
replacements and additions thereto. The Landlord Retained Property may not
include any other equipment or personal property of Tenant or subtenant,
including, without limitation thereto, office and laboratory furniture,
demountable partitions, office and laboratory supplies, standard office and
laboratory equipment, including Xerox machines, fax machines, computers (except
any computers which control or regulate or are required to monitor or operate
any HVAC, gas, electric, water or other utilities or services which are required
to be provided under the GTC Lease) and Tenant’s inventory (but notwithstanding
the foregoing, the Landlord Retained Property may include any matter described
on Exhibit A attached hereto as well as any matter included within Premises
Systems, and all additions thereto and replacements thereof). Upon request of
Landlord, Tenant shall provide Landlord a confirmatory bill of sale for all of
Landlord’s Retained Equipment. Tenant represents and warrants that all of the
Tenant’s Removable Property is presently owned by Tenant free and clear of all
liens, mortgages, security interests and other encumbrances. Any transfer of all
or any part of the Tenant’s Removable Property to PP Manufacturing Corporation
or any affiliate thereof or any other subtenant or party shall be expressly
subject to the provisions hereof and Landlord’s rights to the Landlord Retained
Property.

3. Take Back Option. The second sentence from the end of Section 9.13(c) which
reads as follows: “If Landlord exercises the Take Back Option, Landlord shall
pay to Tenant the unamortized value of the tenant improvements located within
the Premises” is hereby deleted.

 

-2-



--------------------------------------------------------------------------------

4. Amendments to Section 13.8 (which Section 13.8 is entitled “Security
Deposit”).

(a) The beginning of the first sentence of the first grammatical paragraph of
Section 13.8 of the Lease which reads as follows: “In order to provide security
against Tenant’s default under Section 11.1 (a) of the Lease (a “Monetary
Default”)” is hereby deleted, and the following is substituted therefor: “In
order to provide security against the failure of Tenant to pay Annual Fixed
Rent, Additional Rent or any other sum which Landlord may expend or be entitled
to the payment of, by reason of any failure of Tenant to pay, perform or observe
any term, covenant, condition or provision of this Lease, including, without
limitation, any late charges, interest payments or any damages or deficiencies
in the reletting of the Premises whether said damages or deficiency occurred
before or after termination of this Lease and also to pay any and all other
sums, amounts and obligations due under Section 11 of this Lease (collectively a
“Monetary Default”, but it is expressly understood and agreed that for purposes
of this Section 13.8, a Monetary Default shall be deemed to have occurred
without any requirement for giving any written or other form of notice under any
provision of the Lease.”)

(b) The first sentence of the second grammatical paragraph of Section 13.8 which
reads as follows: “Tenant shall have the right to call upon Landlord to apply
all or any part of the Security Deposit to cure any Monetary Default.” is hereby
deleted and the portion of the second sentence of such second grammatical
paragraph of Section 13.8 (which second sentence begins with “If all or any part
of the Security Deposit”) which reads as follows: “and notwithstanding the
occurrence of a Monetary Default, Tenant shall not be deemed in default
hereunder unless and until Tenant shall fail to restore the amount of the
Security Deposit.” is also hereby deleted. Further, it is expressly understood
and agreed that (a) Landlord shall have no obligation to apply the Security
Deposit (whether in the form of a Letter of Credit or Cash or otherwise) to cure
any Monetary Default, (b) the liability of the Tenant under the Lease is not
limited to the amount of the Security Deposit (whether Cash or Letter of Credit)
and (c) for purposes of Section 13.8, in no event shall Landlord be required to
give any notice of default, or other notice, written or otherwise, under
Section 11.1 of the Lease (or under any other provision of this Lease) in order
to draw upon the Letter or Cash held by Landlord under Section 13.8 of the
Lease.

(c) The second sentence of the fourth grammatical paragraph of Section 13.8
(which fourth grammatical paragraph begins with “The Letter shall be addressed”)
which second sentence reads as follows: “In the event of a Monetary Default by
Tenant under this Lease, Landlord may draw upon an amount necessary to cure the
Monetary Default upon certification by Landlord to the Issuer that Landlord is
entitled to apply all or any part of the proceeds of the Letter to the extent
required to cure the Monetary Default.” is hereby deleted and the following is
substituted therefor:

“It is agreed and understood that Landlord may present for payment and draw upon
the Letter and Landlord may use, apply or retain the whole or any part of the
amounts available to be drawn under the Letter to the extent required for the
payment of any Annual Fixed Rent, Additional Rent or any other sum which
Landlord may expend or be entitled to the payment of, by reason of any failure
of Tenant to pay, perform or observe any term, covenant, condition or provision
of this Lease, including, without limitation, any late charges, interest
payments or any damages or deficiencies in the reletting of the Premises whether
said damages or deficiency occurred before or after termination of this Lease
and also to any and all other sums, amounts and

 

-3-



--------------------------------------------------------------------------------

obligations due under Section 11 of this Lease (which Section 11 is entitled
“Default”) and, without limiting the generality of the foregoing, in no event
shall Landlord be required to give any notice, written or otherwise, as may
otherwise be required by any other provision of the Lease in order to draw upon
or apply the Letter or the Cash under Section 13.8. Any Cash Security Deposit
may also be used and applied for the same purposes as are set forth in the
previous sentence.”

(d) The first sentence of the fifth grammatical paragraph of Section 13.8 which
reads as follows: “In the event of any Monetary Default by Tenant under this
Lease, Landlord shall provide Tenant with two (2) Business Days written notice
prior to drawing down on the Letter.” is hereby deleted, it being understood
that written notice need not be provided to Tenant prior to drawing down on the
Letter.

(e) The following words appearing at the beginning of the second full sentence
of the fifth grammatical paragraph of Section 13.8 are hereby deleted: “In the
event of any Monetary Default by Tenant under this Lease,”.

(f) The fifth sentence of the fifth grammatical paragraph of Section 13.8 (which
fifth sentence reads as follows: “If, on or before the sixtieth (60th) day prior
to the expiration date of a Letter, Tenant shall have failed to deliver to
Landlord an original fully executed renewal or extension of the Letter (or a
substitute letter of credit from an Approved Issuer), in each case, having a
term of at least one year and such failure shall continue for more than ten
(10) days after Landlord has given Tenant notice of such failure, Landlord, at
its option, may, but shall not be required to without further notice to Tenant,
draw down upon the Letter in its entirety in which event Landlord may, in
addition to all other rights and remedies which it may have on account of such
default, treat all sums drawn under such Letter as a Cash Security Deposit
governed by and to be applied and/or retained by Landlord pursuant to the
provisions of this paragraph.” is hereby deleted and the following is
substituted therefor:

“Upon (i) receiving notice of cancellation or non-renewal of the Letter (or any
substitute letter of credit from an Approved Issuer) or (ii) failure of Tenant
to deliver to Landlord an original fully executed renewal or extension of the
Letter (or a substitute letter of credit from an Approved Issuer which otherwise
complies with the terms of this Section 13.8), in each case, having a term of at
least one (1) additional year beyond the then applicable expiration or renewal
date of the expiring Letter, all on or before the sixtieth (60th) day prior to
the expiration or renewal date of the Expiring Letter and, in any such case,
whether or not Tenant shall then be in default in the payment, performance or
observance of any term, covenant or provision of this Lease, Landlord shall be
entitled to, without notice to Tenant, present, draw upon and retain the entire
amount of the Letter and, upon so doing, Landlord shall be entitled to use,
apply and/or retain the proceeds of such payment (the “Non Renewal LC Proceeds”)
to the extent required for the payment of any Annual Fixed Rent, Additional Rent
or any other sum which Landlord may expend or be entitled to the payment of, by
reason of any failure of Tenant to pay, perform or observe any term, covenant or
condition of this Lease, including, without limitation, any late charges,
interest payments or any damages or deficiency in the reletting of the Premises
whether said damages or deficiency occurred before or after termination of the
Lease and, also, to any

 

-4-



--------------------------------------------------------------------------------

other sums, amounts and obligations due under Section 11 of the Lease (which
Section 11 is entitled “Default”) and, without limiting the generality of the
foregoing, in no event shall Landlord be required to give any notice, written or
otherwise, as may otherwise be required by any other provision of the Lease in
order to draw upon or apply the Letter or the Cash under Section 13.8.”

5. Broker. Tenant warrants and represents that Tenant has dealt with no broker
in connection with the consummation of this Sixth Amendment and, in the event of
any brokerage claims against Landlord predicated upon prior dealings with
Tenant, Tenant agrees to defend the same and indemnify Landlord against any such
claim including, without limitation, attorneys fees sustained by Landlord in
defense of or in connection with any such claim. The provisions of this
paragraph 5 shall survive expiration or earlier termination of the Lease.

6. Extension Option; Right of First Offer. Exhibit G to the Lease entitled
“Options to Extend” and “Right of First Offer” and Exhibit J to the Lease
entitled “Plan of First Offer Space” are hereby deleted from the Lease in their
entirety and Tenant shall have no right to extend the Term nor any Rights of
First Offer with respect to any space in the Building.

7. Name Correction: The Lease previously incorrectly identified the Tenant as
“Antigenic, Inc.”. There is no comma in the Tenant’s name after “Antigenics” and
the correct name of the Tenant is as set forth in this Sixth Amendment.

8. Revision to Letter of Credit. Within thirty (30) days of the date of
execution and delivery of this Sixth Amendment, Tenant agrees to deliver to
Landlord the following revision to the Letter of Credit presently being held by
Landlord pursuant to Section 13.8 of the Lease, all of which shall be in form
and substance satisfactory to Landlord: Paragraph 1 of the Letter of Credit
shall be amended to read as follows:

“1. Beneficiary’s Written Statement on Beneficiary’s letterhead signed by a
purported authorized signatory of NDNE 9/ 90 Corporate Center LLC stating:
“Under the terms and conditions of the Lease Agreement dated September 19, 1997
between Aquila Biopharmaceuticals, Inc. (“Aquila”) (Antigenics Inc. having
succeeded to Aquila’s interest as Tenant under such lease) and NDNE 9/ 90
Corporate Center LLC, as such Lease may have been transferred, assigned and
amended from time to time, we axe entitled to draw upon this Letter of Credit
USD             being the amount due to us.”.

The revision to the aforesaid Letter of Credit shall be in form and substance
satisfactory to Landlord and shall also acknowledge that (a) the correct name of
the present Tenant under the Lease as amended and assigned through the date
hereof is Antigenics Inc. and (b) all references in the Letter of Credit and in
any assignment or amendment to the Lease or other instruments affecting the
Lease to “Antigenics, Inc.” shall be construed to mean “Antigenics Inc.”

9. Except as amended by this Sixth Amendment, all the terms, provisions,
covenants, agreements, conditions, representations and warranties contained in
the Lease are hereby affirmed and ratified.

 

-5-



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank. Signatures appear on next following
page.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to Lease
to be duly executed as of the day and year first above written.

 

Landlord:     NDNE 9/90 CORPORATE CENTER LLC       By:   NDNE 9/90, Inc.      
Its:   Manager       By:   /s/ [Illegible]       Its:   Exec VP Tenant:    
ANTIGENICS INC.       By:   /s/ Jeff Clark       Its:   CFO

NDNE 108

March 10, 2004

 

-7-



--------------------------------------------------------------------------------

Exhibit A

List of Part of Tenant’s Property which Qualifies for

Inclusion in Landlord’s Retained Property

USP Purified Water Generation and Distribution System

Compressed Air Generation and Distribution System

Chilled Water Generation and Distribution System

Clean Steam Generation and Distribution System

Steam Boilers

Humidity Boiler

Electric Steam Boiler

High pressure Heating Boiler

Liquid Waste Neutralization System

Bio-kill Heat Inactivation System

Air Handlers 1, 2, 3, 4, 5

Autoclave #5 Room 215

Depyrogenation Oven Room 215

Solvent Delivery System

Building Monitoring System (software and 2 computers)

Room 223 Walk-in cold box rooms (3)

Room 230 QC cold room

Integral Diaphragm pump/filtration system

Any replacement or addition to the foregoing.

 

-8-